Citation Nr: 1134158	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-00 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left lateral meniscectomy.

2.  Entitlement to service connection for a left knee disorder other than residuals of a left lateral meniscectomy, to include secondary to residuals of a left lateral meniscectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active duty for training from January to June 1974. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran perfected an appeal from the denial of entitlement to service connection for left knee degenerative joint disease and an anterior cruciate ligament tear.  The Board finds, however, that he is seeking service connection for any diagnosed left knee disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must consider alternative disorders within the scope of an initial claim for service connection for a specific disorder.  In light of the Clemons doctrine, i.e., claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability, the Board construes the appellant's claim broadly as a claim of entitlement to service connection for a left knee disorder.  Id.  In light of the Board granting entitlement to service connection for residuals of a left lateral meniscectomy, the issues are as stated on the title page.

The issue of entitlement to service connection for a left knee disorder other than residuals of a left lateral meniscectomy, to include secondary to residuals of a left lateral meniscectomy, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's entrance examination report reflects a preservice history of knee surgery and an unstable left knee was diagnosed, thus competent medical evidence shows that residuals of a left lateral meniscectomy preexisted the Veteran's period of active duty for training.

2.  Competent medical evidence reveals that preexisting residuals of a left lateral meniscectomy increased in severity during active duty for training, and there is no clear and unmistakable evidence showing that the increase in disability was due to the natural progress of the disease.


CONCLUSION OF LAW

Residuals of a left lateral meniscectomy were aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

The Veteran's entrance examination report reflects that he reported a history of knee surgery and that an unstable left knee was diagnosed.  A physical profile record dated in May 1974 shows a diagnosis of status post left lateral meniscectomy.  The appellant testified that he underwent knee surgery at age 14.  Hearing transcript, page 9.  Hence, competent medical evidence shows that residuals of a left lateral meniscectomy preexisted the claimant's period of active duty for training.

The Veteran's profile was permanently changed during his tour of active duty for training from "1" to "3P" due, in part, to residuals of a left lateral meniscectomy.  New restrictions included no crawling, stooping, running, jumping, marching, or standing for longer than 15 minutes in each hour.  A request was made to waive physical training.  A June 1976 service treatment record shows that the appellant remained on permanent "P3" profile for chronic knee instability.  Accordingly, competent medical evidence reveals that residuals of a left lateral meniscectomy permanently increased in severity during the appellant's 1974 tour of active duty for training.  There is no clear and unmistakable evidence showing that the increase in disability was due to the natural progress of the disease.  Hence, service connection is in order.  38 U.S.C.A. §§ 1110, 5107.


ORDER

Entitlement to service connection for residuals of a left lateral meniscectomy is granted.


REMAND

In light of the grant of entitlement to service connection for residuals of a left lateral meniscectomy, VA must consider inter alia whether any current left knee disorder is secondary to the residuals of a left lateral meniscectomy.  Moreover, the May 1974  medical condition profile record shows a diagnosis of healed osteochondritis dissecans, but the current medical evidence of record does not reflect a diagnosis of that disorder.  Therefore, a current VA examination is necessary.

Regarding the matter of entitlement to secondary service connection, the RO has not adjudicated the claim under this theory of entitlement, let alone provided notice under the Veterans Claims Assistance Act of 2000 (VCAA) as to entitlement to service connection on a secondary basis.  Further development is therefore required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

At the May 2011 hearing, the Veteran testified that he still receives treatment from the Lake Whitley Medical Center.  Hearing transcript, page 7.  VA last obtained records from that facility in August 2007.  VA must obtain all records from that facility dating since August 2007.  38 C.F.R. § 3.159 (2010).

Finally, the Veteran also testified at the hearing that he is receiving Social Security disability benefits in part due to his left knee disorder.  Id. at 12.  VA must obtain any records from the Social Security Administration.  Id.

Accordingly, the case is REMANDED for the following action:
 
1.   The Appeals Management Center should provide the Veteran a VCAA letter addressing the issue of entitlement to secondary service connection for the left knee disorder other than residuals of a left lateral meniscectomy. 

2.  The Appeals Management Center should obtain the treatment records from Lake Whitley Medical Center dating since August 2007.  Any such records so obtained should be associated with the Veteran's claims folder.  

3.  The Appeals Management Center should contact the Social Security Administration in order to obtain, if available, any medical records pertaining to any award of disability benefits from that agency.  Any records so obtained should be associated with the appellant's VA claims folder.  If the Appeals Management Center cannot locate any pertinent records, the Appeals Management Center must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The Appeals Management Center must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

4.  After completion of all of the foregoing, the Veteran must be afforded a VA orthopedic examination by a physician.  The claims folder is to be made available to the examiner to review.  Following the examination, the examiner should identify all current left knee disorders, to include the presence or absence of degenerative joint disease, a chronic anterior cruciate ligament tear, chondromalacia patella, and osteochondritis dissecans.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 probability that residuals of a left lateral meniscectomy caused or aggravates any diagnosed left knee disorder.  A complete rationale for any opinion offered must be provided.

In preparing his or her opinion, the physician must note the following terms:
 
???It is due to" means 100 percent assurance of relationship.
???It is at least as likely as not" means 50 percent or more.
???It is not at least as likely as not" means less than a 50 percent chance.
???It is not due to" means 100 percent assurance of non relationship.
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining doctor must specifically explain why the cause of any left knee disorder is unknowable. 

5.  The Veteran is to be notified that it is his responsibility to report for the ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

6.  After the development requested is completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

7.  Thereafter, the RO must readjudicate the Veteran's claim of entitlement to service connection for a left knee disorder other than residuals of a left lateral meniscectomy, to include as secondary to residuals of a left lateral meniscectomy.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


